J-S57045-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.D.F., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA


APPEAL OF: R.J.W., MOTHER

                                                No. 1338 EDA 2014


            Appeal from the Decree entered March 24, 2014
          In the Court of Common Pleas of Philadelphia County
 Family Court at No: CP-51-AP-0000491-2013, CP-51-CP-0076647-2004,
                          FID-FN-379826-2009


IN THE INTEREST OF: R.T.W., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA


APPEAL OF: R.J.W., MOTHER

                                                No. 1339 EDA 2014


            Appeal from the Decree entered March 24, 2014
          In the Court of Common Pleas of Philadelphia County
 Family Court at No: CP-51-AP-0000492-2013, CP-51-CP-0076648-2004,
                          FID-FN-379826-2009

BEFORE: DONOHUE, MUNDY, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                   FILED OCTOBER 29, 2014

     R.J.W. (Mother) appeals from the decrees entered March 24, 2014,

which terminated involuntarily her parental rights to her minor children
J-S57045-14



A.D.F., born in February of 2002, and R.T.W., born in July of 2003. 1       We

affirm.

       The trial court summarized the relevant factual and procedural history

of this case as follows.
             On March 5, 2010, the Honorable Donna Woelpper
       awarded Permanent Legal Custody (“PLC”) of [A.D.F.], [R.T.W.]
       and their sibling E.R., to their maternal great-aunt, O.W.

             On April 27, 2011, the Department of Human Services
       (“DHS”) received a General Protective Services Report stating
       O.W. was no longer willing to care for the three children. The
       Report also stated that O.W. told the children she was going to
       return them to the care of DHS. The Report further stated: O.W.
       verbally abused the children; family members offered to care for
       the children, but O.W. refused; and O.W. planned a trip for May
       2011 and looked for someone to care for the children while
       away.

              On the same day, DHS visited the children at Laura H.
       Carnell School. The children denied the Report’s statements
       stating they got along with O.W. DHS talked to the school
       counselor who stated the children had no behavioral issues at
       school and school officials believed that O.W. resented caring for
       the children. The school counselor further stated that O.W.
       insisted E.R. needs special education classes; however, the
       school determined E.R. was on target scholastically and did not
       require special education services.

             Later that day, DHS visited O.W.’s home. O.W. said she
       was no longer willing to care for the children because of being
       physically, mentally and emotionally unable to do so. O.W.
       informed DHS that if the children were not out of the home by
       the following day, she would drop them off at the local police
       department.
____________________________________________


1
  The parental rights of A.D.F.’s father, L.F., and R.T.W.’s father, M.J., were
terminated by separate decrees entered on the same date. Neither father is
a party to the present appeal.



                                           -2-
J-S57045-14



           DHS learned family friend, V.R., planned to care for the
     children at home that weekend. V.R. agreed to care for the
     children until DHS located suitable placements for them.

          On May 2, 2011, DHS obtained an Order of Protective
     Custody (“OPC”) for the children. DHS placed E.R. in the care of
     her paternal great-aunt, R.J. [A.D.F.] was placed in the care of
     her paternal grandmother, A.F. [] [(Grandmother)]. [R.T.W.]
     was placed in the care of family friend, C.S. [(Family Friend)].

            At the Shelter Care Hearing on May 4, 2011, the OPC was
     lifted and the temporary commitment to DHS was ordered to
     stand. The whereabouts of Mother were unknown at the time to
     DHS. [A.D.F.]’s father, L.F., was residing at Joseph E. Coleman
     Hall, a halfway house.       The identity and whereabouts of
     [R.T.W.]’s father were unknown to DHS.

           [R.T.W.]’s father was later identified as M.J.

           At the Adjudicatory Hearing on May 13, 2011 held before
     the Honorable Flora Barth Wolf, the temporary commitment to
     DHS was discharged, and the children were adjudicated
     dependent and committed to DHS. Judge Wolf further ordered:
     Mother be referred to the Clinical Evaluation Unit (“CEU”) for a
     forthwith drug and alcohol screen and dual diagnosis
     assessment; Mother be referred to the Achieving Reunification
     Center (“ARC”); Mother to be granted supervised visits at the
     agency, where the visits could be modified before the next court
     date; and DHS attempt to locate L.F. and M.J.

           At the Permanency Review Hearing on August 11, 2011
     held before Juvenile Master Christine Adair, the [c]ourt ordered
     the children remain as committed to DHS, and DHS refer
     [A.D.F.] and [R.T.W.] to the Behavior Health System (“BHS”) for
     appropriate intervention.     The [c]ourt found Mother non-
     compliant with the Permanency Plan.

            The initial Family Service Plan (“FSP”) meeting was held on
     November 2, 2011, at which time the goal for the children was
     reunification. Mother, L.F. and M.J. did not participate. The FSP
     objectives for Mother were stated as: 1) to participate in ARC for
     parenting education, budgeting assistance, and housing; 2) to
     participate in all visits with [A.D.F.] and [R.T.W.]; 3) to improve

                                    -3-
J-S57045-14


     her relationship with the children; 4) to understand age-
     appropriate behavior; and 5) to maintain appropriate housing
     with suitable space, heat, electric and hot water service, and all
     other operable utilities. The FSP objectives for L.F. and M.J.
     were to make their whereabouts known to DHS.

           At the Permanency Review Hearing on November 18, 2011
     held before Juvenile Master Tammy Langenberg, the Court
     ordered the children remain as committed to DHS, and Mother’s
     supervised visits continue as previously arranged. The [c]ourt
     found Mother moderately compliant with the Permanency Plan.

           At the Permanency Review Hearing held before the
     Honorable Thomas M. Nocella on February 17, 2012, the [c]ourt
     ordered: the children remain as committed to DHS; Mother be
     referred to CEU for a forthwith drug screen and dual diagnosis
     assessment; if Mother secured appropriate housing, the children
     could be reunited with her prior to the next court date by
     agreement of the parties; and Mother’s supervised visits
     continue.

          On April 21, 2012, ARC closed its case because of Mother’s
     non-participation.

            At the Permanency Review Hearing held before Master
     Carol Carson on May [1]7, 2012, the [c]ourt ordered the children
     remain as committed to DHS. The [c]ourt further ordered:
     Mother to be referred to CEU for a forthwith screen, assessment
     and monitoring; Mother be granted weekly supervised visits with
     the children; and that L.F. and M.J. be offered liberal supervised
     visits with their respective children. The [c]ourt noted Mother’s
     non-compliance with the Permanency Plan.

           At the Permanency Review Hearing on February 5, 2013,
     [the trial c]ourt ordered the children remain as committed to
     DHS. [The trial c]ourt also ordered: Mother to complete drug,
     alcohol and mental health treatment; Mother be re-referred to
     CEU for a forthwith screen and assessment; visits with the
     children continue; and Mother to be offered supervised visits at
     the agency and [Family Friend]’s home.

           On March 15, 2013, DHS held an FSP Revision Meeting,
     and the goal for the children was changed to adoption. None of


                                   -4-
J-S57045-14


      the parents attended the FSP Meeting.      FSP objectives for the
      parents remained the same.

             At the Permanency Review Hearing on July 1, 2013, [the
      trial c]ourt ordered that the children remain as committed to
      DHS, and the children’s placement plans were changed to
      adoption. [The trial c]ourt noted Mother’s noncompliance with
      the Permanency Plan.         [The trial c]ourt ordered Mother’s
      visitation rights remain the same.

Trial Court Opinion, 5/29/14 at 2-8 (citations to the record omitted).

      On September 9, 2013, DHS filed petitions to terminate Mother’s

rights to the children, and a termination hearing was held on December 17,

2013. The trial court deferred its decision until a second hearing, which was

held on March 24, 2014.     The court entered decrees terminating Mother’s

rights that same day.    Mother timely filed notices of appeal, along with

concise statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). On May 20, 2014, this Court consolidated Mother’s

appeals sua sponte.

      Mother now raises the following issues.

      A. Whether the trial court committed reversible error when it
      involuntarily terminated Mother’s parental rights where such
      determination was not supported by clear and convincing
      evidence under the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1),
      (2), (5), and (8)?

      B. Whether the trial court committed reversible error when it
      involuntarily terminated Mother’s parental rights without giving
      primary consideration to the effect that the termination would
      have on the developmental, physical and emotional needs of the
      child as required by the Adoption Act, 23 Pa.C.S.A. § 2511(b)?

Mother’s Brief at 4 (some capitalization and trial court answers omitted).


                                     -5-
J-S57045-14


      We consider Mother’s claims mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).


                                      -6-
J-S57045-14


      In this case, the trial court terminated Mother’s parental rights

pursuant to Sections 2511(a)(1), (2), (5), (8) and (b). We need only agree

with the trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here,

we analyze the court’s decision to terminate under Sections 2511(a)(1) and

(b), which provide as follows.

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                  ***

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall
      not consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(1).     To


                                   -7-
J-S57045-14


meet the requirements of this section, “the moving party must produce clear

and convincing evidence of conduct, sustained for at least the six months

prior to the filing of the termination petition, which reveals a settled intent to

relinquish parental claim to a child or a refusal or failure to perform parental

duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citing In re

Adoption of R.J.S., 901 A.2d 502, 510 (Pa. Super. 2006)). The court must

then consider “the parent’s explanation for his or her conduct” and “the

post-abandonment contact between parent and child” before moving on to

analyze Section 2511(b). Id. (quoting In re Adoption of Charles E.D.M.,

708 A.2d 88, 92 (Pa. 1998)).

      This Court has emphasized that a parent does not perform his or her

parental duties by displaying a “merely passive interest in the development

of the child.” In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004), appeal

denied, 872 A.2d 1200 (Pa. 2005) (quoting In re C.M.S., 832 A.2d 457, 462

(Pa. Super. 2003), appeal denied, 859 A.2d 767 (Pa. 2004)).               Rather,

“[p]arental duty requires that the parent act affirmatively with good faith

interest and effort, and not yield to every problem, in order to maintain the

parent-child relationship to the best of his or her ability, even in difficult

circumstances.” Id. (citing In re Adoption of Dale A., II, 683 A.2d 297,

302 (Pa. Super. 1996)).

      Instantly, Mother argues that her parental rights should not have been

terminated based on her testimony at the first of her two termination


                                      -8-
J-S57045-14


hearings.    Mother’s Brief at 12.       At the hearing, Mother testified that she

completed the “main goals that I was supposed to accomplish” in order to

maintain her parental rights.         N.T., 12/17/13, at 23.   Specifically, Mother

stated that she obtained housing and a “parenting certificate.”2 Id.. Mother

admitted that she was no longer receiving mental health treatment, but

claimed that she did not need medication, and that her job prevented her

from continuing with therapy or obtaining drug and alcohol assistance. Id.

at 20-21, 25.

       Concerning visitation, Mother admitted that she had not had custody

of the children “out of the last five years,” and that she had not scheduled a

supervised visit in the past year. Id. at 26, 29. However, Mother alleged

that the reason she was not having visits with DHS was because “[t]hey

were not bringing the children to the visits” when they were scheduled. Id.

at 27. Mother also claimed that she visited with her children at the homes of

their foster parents frequently.        Mother claimed, “I always go and see my

____________________________________________


2
  In her brief, Mother states that her “Primary FSP objectives were parenting
classes, visitation, and housing.” Mother’s Brief at 11. According to Mother,
her additional goals of mental health treatment and drug and alcohol
treatment “were not part of the initial Family Service Plan and it is not clear
when DHS amended the Permanency Plan to include these goals.” Id. at 12.
As noted by the trial court in its opinion, supra, the court entered
permanency review orders on February 4, 2013, requiring Mother to
“complete drug & alcohol /mental-health [sic] treatment.” Permanency
Review Order, 2/4/2013, at 1. The orders were entered on the docket on
February 4, 2013, but dated February 5, 2013, which is the date used by the
trial court.



                                           -9-
J-S57045-14


children where they reside at. They may not tell them all the times I come

there, but I see my children a lot. I talk to my children on the phone. I am

the one who does my girl’s hair.” Id. at 21.

      In contrast, the trial court concluded that the evidence presented at

Mother’s termination hearings “demonstrates Mother’s ongoing unwillingness

to provide care or control for the children or perform any parental duties and

her failure to remedy the conditions that brought the children into care.”

Trial Court Opinion, 5/29/14, at 10.    The trial court reasoned that Mother

had failed to complete her FSP objectives satisfactorily, and that Mother “will

not be able to provide adequate care for the children in the foreseeable

future.” Id. at 10-11.

      Our review of the record supports the trial court’s findings under

Section 2511(a)(1). Concerning Mother’s completion of her FSP objectives,

DHS social worker Tyrone King indicated that Mother had not completed any

programs at the ARC, nor did she ever “participate regularly” in a drug and

alcohol program, comply with a mental health treatment program, or

participate in visitation. Id. at 16-17. Mr. King acknowledged that Mother

did have suitable housing. Id. at 16.

      Foster care social worker Iesha Robinson testified in greater detail

about Mother’s failure to visit with the children.   Ms. Robinson stated that

Mother was offered biweekly supervised visits with the children, but that

Mother had failed to attend any of her visits for the past year.     Id. at 9.


                                    - 10 -
J-S57045-14


Mother also failed to contact Ms. Robinson about the children, or to send

“any letters, gifts, or cards.” Id. at 13. Ms. Robinson admitted that Mother

“maybe made two or three visits throughout the last six months in the

home” of the children’s foster parents. Id. at 14.

      As a result of Mother’s testimony that she often visited with the

children at the home of their caregivers, the trial court deferred its decision

on whether to terminate Mother’s parental rights until a second termination

hearing. At the second hearing, the children’s foster parents were called to

testify. Family Friend testified that Mother was not visiting at her home

regularly. N.T., 3/24/14, at 6 (“The first year, she visited. But after that

no.”). Family Friend stated that Mother’s last visit was November of 2013.

Id. at 6. Prior to November, it was “maybe eight months to a year” between

visits. Id. at 7. Family Friend indicated that Mother did not “call frequently”

to ask about R.T.W., nor did she write letters or send gifts, cards, or

financial support.   Id.   Family Friend recounted, “I used to call [Mother].

And plead, Call your daughter, your daughter wants to talk to you.” Id. at

8. Similarly, Grandmother testified that Mother had not visited A.D.F. at her

home since 2011, although Mother had called about A.D.F. twice in the last

month. Id. at 13. Grandmother indicated that Mother had provided a gift

and a card to A.D.F. for her first birthday while in Grandmother’s care, but

nothing since. Id. at 14.




                                     - 11 -
J-S57045-14


      In sum, the record confirms the trial court’s conclusion that Mother

has failed or refused to perform parental duties with respect to the children.

During the six months leading up the filing of the termination petitions,

Mother had minimal, if any, contact with them.              The record also

demonstrates that Mother has failed to complete the majority of the FSP

objectives that would have allowed the children to be returned to her care.

While Mother offered conflicting testimony that she visited with the children

frequently, the trial court was free to weigh this testimony and reject it as

incredible. Thus, we conclude that the trial court did not abuse its discretion

by terminating Mother’s parental rights pursuant to Section 2511(a)(1).

      Next, we consider whether termination was proper under Section

2511(b). The requisite analysis is as follows.

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
      “Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of the child.”
      In addition, we instructed that the trial court must also discern
      the nature and status of the parent-child bond, with utmost
      attention to the effect on the child of permanently severing that
      bond. However, in cases where there is no evidence of a bond
      between a parent and child, it is reasonable to infer that no bond
      exists.   Accordingly, the extent of the bond-effect analysis
      necessarily depends on the circumstances of the particular case.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (some

citations omitted).




                                    - 12 -
J-S57045-14


      With respect to the bond analysis pursuant to Section 2511(b), our

Supreme Court has explained, “the mere existence of a bond or attachment

of a child to a parent will not necessarily result in the denial of a termination

petition.”   T.S.M., 71 A.3d at 267.     “Common sense dictates that courts

considering termination must also consider whether the children are in a

pre-adoptive home and whether they have a bond with their foster parents.”

Id. at 268 (citation omitted). Moreover, in weighing the bond considerations

pursuant to section 2511(b), “courts must keep the ticking clock of

childhood ever in mind.    Children are young for a scant number of years,

and we have an obligation to see to their healthy development quickly.

When courts fail . . . the result, all too often, is catastrophically maladjusted

children.” Id.

      Here, Mother argues that it would not be in the best interests of the

children to terminate her parental rights, and cites to her testimony during

the first termination hearing that she is bonded with the children. Mother’s

Brief at 14. At the hearing, Mother testified, “Me and my children, we love

each other. Nothing can separate me and my children. My children love me

with all their heart.   And, I love my children with all my heart.”        N.T.,

12/17/13, at 22.

      In response, the trial court concluded that the children are bonded

with their foster parents, and that they have no strong bond with Mother.

Trial Court Opinion, 5/29/14, at 11-13. The court reasoned, “because there


                                     - 13 -
J-S57045-14


was not a strong bond between Mother and her children, terminating

Mother’s parental rights would not cause the children irreparable harm and

would be in the best interest of the children.” Id. at 11-12.

      Again, our review of the record supports the trial court’s assessment.

Ms. Robinson testified that she observed A.D.F. in the pre-adoptive home of

his caregiver, Grandmother, “[a]t least once or twice a month,” for the past

two years. N.T., 12/17/13, at 9-10. Ms. Robinson stated that A.D.F. and

Grandmother have “a really good relationship,” and that they “love” each

other. Id. at 10. She explained that there were no issues or concerns with

Grandmother, and that A.D.F. was safe in her home.         Id.   Ms. Robinson

agreed that A.D.F. would not suffer any “irreplicable [sic] harm” if Mother’s

rights were terminated. Id. at 11.

      With respect to R.T.W., Ms. Robinson testified that the child had been

in the pre-adoptive home of her caregiver, Family Friend, “probably for the

last two years,” and that she visited R.T.W. “twice a month.” Id. at 11-12.

Ms. Robinson stated that the two “have a good relationship.” Id. at 11. Ms.

Robinson agreed that they have what “is akin to a parent and child bond,”

and that R.T.W. “loves” Family Friend, and knows that she is safe with her.

Id. at 12. Ms. Robinson stated that R.T.W. “loves her mother as well.” Id.

However, she indicated that R.T.W. would not be “directly harmed” if

Mother’s rights were terminated. Id.




                                     - 14 -
J-S57045-14


      In a similar manner, Mr. King testified that A.D.F. and Grandmother

have a “stable, positive, nurturing and loving relationship.” Id. at 17. With

regard to R.T.W., Mr. King stated that she and Family Friend have “a

positive bond,” that he did not believe that either of the children would be

harmed if Mother’s parental rights were terminated.       Id.   Family Friend

testified that she had been “meeting all of [R.T.W.]’s needs,” that R.T.W.

wanted to stay with her, and that she wanted to adopt R.T.W.             N.T.,

3/24/14, at 5-6. Grandmother testified that she has been making sure all of

A.D.F.’s needs are met, and that A.D.F. was “doing very good,” and was

“happy.” Id. at 12-13. Grandmother agreed that she was holding herself

out as “a preadoptive resource should [A.D.F.] become available.”       Id. at

13.

      Therefore, the testimony presented during Mother’s termination

hearings confirms that the children are bonded with their respective

caregivers. Given that Mother visits with the children only rarely, and makes

no other effort to be in contact with them, it was reasonable for the trial

court to conclude that the children do not have a strong bond with Mother,

and that they would not suffer irreparable harm if Mother’s rights were

terminated. To the contrary, we agree with the trial court that it is in the

children’s best interest to be adopted by their current foster parents, so that

the children can finally enjoy the permanency and stability that they have

been denied by Mother.


                                    - 15 -
J-S57045-14


      Accordingly, because we conclude that the trial did not abuse its

discretion by terminating the parental rights of Mother pursuant to Sections

2511(a)(1) and (b), we affirm the decrees of the trial court.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/29/2014




                                    - 16 -